DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20, as filed 12/30/2019, are the current claims hereby under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 15-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5 and 15 recite the limitation “wherein the set of predetermined actions a standing action, a sitting action, a walking action, and all other actions.” It appears to the examiner that at least one verb has been omitted to make the statement grammatically correct. The examiner believes the limitations was intended to be written as “wherein the set of predetermined actions comprises/consists of/includes/etc.: a standing action, a sitting action, a walking action, and all other actions,” and will be interpreted as such for the purpose of examination. 
as/with/etc. the walking action,” and will be interpreted as such for the purpose of examination.
	
Claim 20 recites the limitation “cause the system to.” There is insufficient antecedent basis for the limitation “the system.” For the purpose of examination, “the system” will be interpreted as “the embedded system” or “the one of more processors.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. 
The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
receiving a sequence of video frames including a person being monitored for fall risk assessment
generating a sequence of action labels for the sequence of video frames by, for each video frame in the sequence of video frames
estimating a pose of the person within the video frame
classifying the estimated pose as a given action among a set of predetermined actions
identifying a subset of action labels within the sequence of action labels
extracting a set of gait features for the person from a subset of video frames within the sequence of video frames corresponding to the subset of action labels
analyzing the set of extracted gait features to generate a fall risk assessment for the person
which are all directed to Abstract Ideas for encompassing Mental Processes. 
	Regarding I, the human mind is reasonably-abled to receive a sequence of video frames including a person through mere observation of the frames. 
	Regarding II-IV, the human mind is reasonably-abled to generate a sequence of action labels for the video frames by estimating the pose of the person and classifying the pose based on a set of predetermined actions through mere observation of the received video frames and mental processing of the sequence. The aid of a pencil and paper can be used to account for differences in the memory capabilities between different observers and does not effect the mental nature of performing the steps. 
	Regarding V-VII, the human mind is reasonably-abled to identify a subset of actions within the sequence, to extract a set of gait features from the person within the sequence based on the subset of action, and to analyze the gait features to mentally generate a fall risk assessment for the person through mere observation of the sequence of videos. The human mind could look specifically at the frames where the subject is walking for example and make the determination from those frames only. 
	All of the limitations in the claim as currently recited, when described at such a high level of generality, can be performed in the mind of a human observer, with aid of a pencil and a paper, through mere observation of a video recording of a patient. 

Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step as the claim is only directed to the judicial exception (No at Step 2B). 

Claim 11 is itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas for encompassing the same mental process steps as claim 1, as described above (Yes at Step 2A Prong One).
Claim 11 recites the additional elements of one or more processors and a memory coupled to the one or more processors, wherein the memory stores instructions that, when executed by the one or more processors, cause the processor to perform the mental process steps described above. The additional elements are generic computer components that merely implement the judicial exception.  Merely including instructions to implement the abstract idea on a computer, or merely using a computer as a tool to perform the abstract idea, as discussed in MPEP § 2106.05(f), does not integrate a judicial exception into a practical application (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step as the claim is only directed to the judicial exception merely implemented on a generic computer (No at Step 2B). 

Claim 20 is itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas for encompassing the same mental process steps as claim 1, as described above (Yes at Step 2A Prong One).

Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step as the claim is only directed to generic computer components are sensors for performing the insignificant extra-solution activity of data-gathering that would be well-understood, routine, and conventional in the art as shown by Goffredo (Performance analysis for automated gait extraction and recognition in multi-camera surveillance). Goffredo teaches that the state of the art in remote gait monitoring includes uses a single camera positioned with specific orientations with respect to the subject’s walking direction (generally capturing the walk from the lateral view) and a large number of papers for gait recognition have been published on the subject (Goffredo Introduction) (No at Step 2B). 



Regarding Claims 4-7, 9, and 14-18, the claims further recite limitations that can reasonably be performed in the human mind. The human mind is reasonably-abled to determine the presence of a person in a received image, to determine if the person is sitting/standing/walking/or performing any other action, to determine all images where the person is walking, to determine at least one of step count/average step duration/variance of step duration for one foot or both feet/speed/cadence/step balance/and body sway factor and to perform a simple statistical analysis of the extracted features through mere observation of the sequence of frames.

Regarding Claims 10 and 19, the claims recite the mental process of triggering a high-fall- risk warning to be sent to the caregivers when analyzing the set of extracted gait features generates a high-fall-risk assessment for the person as the claimed limitation can be practiced mentally. For example, the human observer could mentally determine, through mere observation of the sequences of frames, that the person is at a high-risk of falling. The human observer could then mentally determine that that they should verbally warn a care-taker, thus triggering the warning to be sent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170238846 A1) in view of Saria (US 20190231231 A1).
Regarding Claims 1, 11, and 20, Xu discloses a system and method of performing video-based fall risk assessment ([0011], a computer-implemented method for gait analysis of a subject), comprising:
[0028], An image acquisition step IA includes feeding images and/or video to both the system for processing (as described herein) as well as a resident’s database D for identification of residents or other individuals within the images and/or video) including a person being monitored for fall risk assessment ([0030], verifying an object in the image(s) is a human being and identifying/re-identifying the subject using a database D);
identifying a subset of action labels within the sequence of action labels ([0032], from the initialized subject, verifying the activity being observed is walking and, if so, determine if the sequence is suitable for gait analysis in step 30. In [0044], a walking sequence needs to be detected and identified from a sequence of frames of a particular subject identified in step 28);
extracting a set of gait features for the person from a subset of video frames within the sequence of video frames corresponding to the subset of action labels ([0034], if the sequence is suitable for gait analysis, determining gait parameters, e.g., stride duration/length, etc. In [0045], Gait parameters can then be extracted from the walking sequence); and
analyzing the set of extracted gait features to generate a fall risk assessment for the person ([0036], from a set of gait parameters, a subject's gait pattern will be quantified (e.g., severity of disease state, cause of abnormality) and compared with the historical data 38 from the subject, either through gait parameters, or a gait model. In [0004]: A change in the gait profile over time may indicate a disease state change or a person is at risk of falling. In [0045], The estimated set of metrics along with other features can then be employed for abnormal gait quantification depending on the application).
Further regarding Claims 11 and 20, Xu discloses one or more cameras configured to capture a sequence of video frames including a person ([0038], The cameras C1, C2 and C3 are connected to a computer 130 and supply visual data comprising one or more image frames thereto via a communication interface 132); 
[0038], computer 130 further includes a central processing unit 136) and a memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the system to perform the method steps described above ([0038], a memory 138. Stored in the memory 138 are various modules including an image acquisition module 140, a subject detection and identification module 142, a walking activity detection and recognition module 144 and a gait analysis module 146).
However, Xu does not explicitly disclose generating a sequence of action labels for the sequence of video frames by, for each video frame in the sequence of video frames: estimating a pose of the person within the video frame; and classifying the estimated pose as a given action among a set of predetermined actions.
Xu suggests that there are additional reasons why detecting pose is useful and that a fundamental one is that often that the pose, or a pose sequence, characterizes a person's attitude or action (i.e., walking) (Xu [0043]).  
Saria teaches a method of remotely monitoring a patient ([0002], measuring patient mobility in the ICU using a novel non-invasive sensor) comprising generating a sequence of action labels for the sequence of video frames by, for each video frame in the sequence of video frames (See Fig. 8, for each frame, an activity classification is determined which is based on the pose as described in the following sections): 
estimating a pose of the person within the video frame ([0049], determine the pose of the patient); and 
classifying the estimated pose as a given action among a set of predetermined actions ([0053], next their pose was characterized for the purpose of mobility labeling. Poses were classified into 4 discrete categories: (1) lying in bed, (2) sitting in bed, (3) sitting in chair, and (4) standing). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed Saria [0063]). One of ordinary skill in the art would recognize that substituting in the known technique of determining a subset of action from on a total sequences of actions based on the pose of a subject as taught by Saria to the system for the automatic activity recognition algorithm disclosed by Xu would yield only the predictable result a detecting a walking sequence from a video sequence including other movements. 

Regarding Claims 2-3 and 12-13, Saria further teaches wherein a sequence of video frames is captured during a predetermined time period ([0046], present invention automatically analyzes the sensor color and depth image data to measure patient mobility and assign the highest level of mobility within a time period), and wherein the predetermined time period is an hour, a day, or a week ([0060], present invention could continuously monitor patient mobility in an ICU room and generate and report a single numeric value representing the patient's highest mobility level during an hour's time frame).

Regarding Claims 4 and 14, Xu further discloses prior to estimating a pose of the person within the video frame, detecting the person within the video frame (See Fig. 1, step 24, “Subject Identification” occurs before step 27, “pose estimation”).

Regarding Claims 5 and 15, Xu further discloses wherein the set of predetermined actions includes a standing action, a sitting action, a walking action ([0044], a walking sequence needs to be detected and identified from a sequence of frames of a particular subject identified in step 28), and all other actions.

Regarding Claims 6 and 16, Xu further discloses wherein identifying the subset of action labels within the sequence of action labels includes identifying all action labels classified the walking action ([0045], Gait parameters can then be extracted from the walking sequence. The gait analysis is only performed on the image sequences that are identified as part of the walking sequence).

Regarding Claims 7 and 17, Xu further discloses wherein the set of gait features includes one or more of: step count, average step duration, variance of step duration for one foot or both feet, speed, cadence, step balance, and body sway factor ([0045], From the segmented gait cycles, a set of metrics can be estimated such as stride duration, stride length, cadence step width, sway, as well as others that have been shown clinically to be good indicators of various diseases injuries and frailty).

Regarding Claim 8, Saria further teaches analyzing the sequence of video frames captured during the predetermined time period ([0046], present invention automatically analyzes the sensor color and depth image data to measure patient mobility and assign the highest level of mobility within a time period).

Regarding Claims 9 and 18, Xu further discloses wherein analyzing the set of extracted gait features to generate a fall risk assessment includes perform one or more statistical analyses on a given extracted gait feature in the set of extracted gait features ([0047], Change-Point/trend/anomaly detection is performed to identify any statistically significant change that requires medical attention. In addition, the gait parameter can be compared to a database that consists of gait descriptors for different diseases).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170238846 A1) and Saria (US 20190231231 A1) as applied to claims 1 and 11 above, and further in view of Chang (US 20180177436 A1).
	Regarding Claims 10 and 19, modified Xu teaches the method and system of claims 1 and 11 as described above. 
However, modified Xu does not explicitly teach triggering a high-fall- risk warning to be sent to the caregivers when analyzing the set of extracted gait features generates a high-fall-risk assessment for the person. Chang teaches a system and method for determining fall risk ([0002], system and method for remote monitoring for elderly fall prediction, detection, and prevention) comprising triggering a high-fall- risk warning to be sent to the caregivers when analyzing the set of extracted gait features generates a high-fall-risk assessment for the person ([0133], When a user is labeled high risk as indicated by the fall risk assessment, the system can send an alert to the user's emergency contact or nurse). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Xu to include triggering an alert to be sent to caregivers when the person is determined to be at a high fall risk to check in on the user and mitigate the risk of falling (Chang [0136]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sapir (Monitoring gait patterns and functional activities in community dwelling elderly at risk for falls) teaches a system of remote patient monitoring wherein a series of action are labeled in a series based off sensor data, and includes a sitting action, a standing action, a walking action, and an unidentified action (See Fig. 11 on page 62 and description of algorithm on Page 55). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/              Primary Examiner, Art Unit 3791